DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Westmoreland et al. (US2008/0060300) in view of Nickerson (US Patent No. 4,856,249).
For claim 1, Westmoreland et al. discloses an insulated masonry building block system (figs. 1-10) for use in a mortar set masonry wall comprising: blocks having first, second and third spaced (fig. 1, 21-23), parallel, rectangular face shells, with said second face shell (23) located intermediate said first and third face shells, wherein said first, second and third rectangular face shells each have a bottom edge located in a first horizontal plane and said first, second and third rectangular face shells each have a top edge located in a second horizontal plane; first and second cross webs (27) connecting the first and second face shells in first and second respective planes, each of said first and second cross webs having a notch therein extending a predetermined distance from the top edge thereof toward the bottom thereof; a third cross web (fig. 2, 34) connecting said second and third face shells, said third cross web having a notch therein extending from the top edge thereof a predetermined distance toward the bottom thereof; one or more insulating cores (fig. 9, 11) dimensioned to substantially fill the space between the first and second face shells and the first and second end cross webs, said one or more insulating cores having top and bottom edges, with end protrusions (fig. 9, 6) extending outwardly at the top edge thereof to fit into the notches in the first and second end cross webs, said end protrusions having cutouts (52) in bottoms 
Westmoreland et al. discloses notches in the insulating cores, but does not disclose that the one or more insulating cores have a longitudinal notch along the entire bottom edge and a longitudinal notch along the entire top edge wherein the longitudinal notch along the entire bottom edge is dimensioned to fit into a top longitudinal notch of a neighboring one of said insulating cores.
Nickerson discloses the obviousness of providing a longitudinal notch along the entire bottom edge and a longitudinal notch along the entire top edge of an insulating core (fig. 1, 18) used in a masonry building block system (fig. 1) so that the entire bottom edge of the insulating core is dimensioned to fit into a top longitudinal notch of a neighboring one of another insulating core (fig. 8, 18).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the insert of Westmoreland et al. so that it has a longitudinal notch along the entire bottom edge and a longitudinal notch along the entire top edge wherein the longitudinal notch along the entire bottom edge is dimensioned to fit into a top longitudinal notch of a neighboring one of the inserts as made obvious by Nickerson to provide easy alignment means for the inserts during erection of a wall and provide ease of assembly.
For claim 2, the combination discloses the longitudinal notch along the entire bottom edge fitting into the top longitudinal notch of a neighboring one of the said one or more insulating cores (Nickerson fig. 8, 18) creating an overlap that serves to (i) insulate against temperature transfer and (ii) provide a sound barrier.
For claim 3, the combination discloses the obviousness of positioning the third cross web about (broad term) one-half the length of the second and third face shells (Westmoreland et al. fig. 16, 35) to produce half a block for smaller areas.
For claim 4, the combination discloses that said first, second and third rectangular face shells, said first, second and third cross webs are formed from concrete (Westmoreland et al. [0025]).

For claim 6, Westmoreland et al. discloses an insulated masonry building block system (figs. 1-10) for use in a mortar set masonry wall comprising: blocks having first, second and third spaced (fig. 1, 21-23), rectangular face shells, with said second face shell (23) located intermediate said first and third face shells, wherein said first, second and third rectangular face shells each have a bottom edge located in a first horizontal plane and said first, second and third rectangular face shells each have a top edge located in a second horizontal plane; first and second cross webs (27) connecting the first and second face shells in first and second respective planes, each of said first and second cross webs having a notch therein extending a predetermined distance from the top thereof toward the bottom thereof; a third cross web (fig. 2, 34) connecting said second and third face shells, said third cross web having a notch therein extending from the top thereof a predetermined distance toward the bottom thereof, the obviousness of angling the inner surfaces of the second and third face shells as the inner surfaces extend from the third cross web to strengthen the third cross web (see angled inner surfaces in fig. 18); one or more insulating cores (fig. 9, 11) dimensioned to substantially fill the space between the first and second face shells and the first and second end cross webs, said one or more insulating cores having top and bottom edges, with end protrusions (fig. 9, 6) extending outwardly at the top edge thereof to fit into the notches in the first and second end cross webs, said end protrusions having cutouts (52) in bottoms thereof to accommodate mortar crumbs (fig. 10, 1, [0070]), wherein space between the second face shell and the third face shell is dimensioned to receive one or more reinforcement bars (fig. 13, 57) and grout and it would be obvious to one having ordinary skill in the art to position the reinforcement bars approximate to a center of a structural foundation of the block to provide stability to the system.
Westmoreland et al. discloses notches in the insulating cores, but does not disclose that the one or more insulating cores have a longitudinal notch along the entire bottom edge and a longitudinal notch along the entire top edge wherein the longitudinal notch along the entire bottom edge is dimensioned to fit into a top longitudinal notch of a neighboring one of said insulating cores.
Nickerson discloses the obviousness of providing a longitudinal notch along the entire bottom edge and a longitudinal notch along the entire top edge of an insulating core (fig. 1, 18) used in a 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the insert of Westmoreland et al. so that it has a longitudinal notch along the entire bottom edge and a longitudinal notch along the entire top edge wherein the longitudinal notch along the entire bottom edge is dimensioned to fit into a top longitudinal notch of a neighboring one of the inserts as made obvious by Nickerson to provide easy alignment means for the inserts during erection of a wall and provide ease of assembly.
For claim 7, the combination discloses the longitudinal notch along the entire bottom edge fitting into the top longitudinal notch of a neighboring one of the said one or more insulating cores (Nickerson fig. 8, 18) creating an overlap that serves to (i) insulate against temperature transfer and (ii) provide a sound barrier.
For claim 8, the combination discloses the obviousness of positioning the third cross web about (broad term) one-half the length of the second and third face shells (Westmoreland et al. fig. 16, 35) to produce half a block for smaller areas.
For claim 9, the combination discloses that said first, second and third rectangular face shells, said first, second and third cross webs are formed from concrete (Westmoreland et al. [0025]).
For claim 10, the combination discloses that the notches in said first, second and third cross webs have a generally U-shaped configuration (Westmoreland et al. fig. 6, 37).
For claim 11, the combination discloses the obviousness of angling the inner surfaces of the second and third face shells such that a distance between the inner surfaces of the second and third face shells increases away from the third cross web (Westmoreland et al. discloses the obviousness of angling the inner surfaces of the block in fig. 18).

Response to Arguments
In response to the argument that Nickerson shows separate offset inserts 18a and 18b that are simply positionally offset and fails to disclose the inserts having notches along upper and bottom edges thereof that fit into one another, the examiner argues that the insert of Nickerson is considered a single insert (18, col. 4 lines 5-13) with offset parts (18a, 18b). The single insert of Nickerson has notches in the top and bottom edges that fit into one another and therefore meets the limitations of claim 1 as claimed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633